Citation Nr: 1802316	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-26 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1952 to July 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's claim for service connection for peripheral neuropathy of the lower extremities; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the August 2004 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the left lower extremity.

3.  In a June 2013 rating decision, the RO declined reopening the Veteran's claim for service connection for peripheral neuropathy of the right lower extremity; the Veteran did not appeal that decision or submit new and material evidence during    the appeal period and that decision is final.

4.  Some of the evidence received since the June 2013 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the right lower extremity.

5.  A bilateral hearing loss disability was not shown during service or within one year following discharge from active duty service, and the most probative evidence indicates the current bilateral hearing loss disability is not related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for peripheral neuropathy of the right and left lower extremities. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for peripheral neuropathy of the right lower extremity. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence-Peripheral Neuropathy

The Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities was initially denied in an August 2004 rating decision.  The Veteran did not appeal the rating decisions, nor did he submit new and material evidence within one year of that decision; therefore, the decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise           a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose     of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed to reopen the claim for service connection for peripheral neuropathy of the right lower extremity, and in a June 2013 rating decision, the claim was denied because new and material evidence was not submitted.  The Veteran was notified of   the decision and provided a VA Form 21-0958 to complete if he did not agree with the decision.  In August 2013, the Veteran submitted a statement in support of claim requesting service connection, in pertinent part, for peripheral neuropathy of the bilateral lower extremities. The cover memorandum from the Veteran's representative did not indicate the document was a notice of disagreement (NOD) despite a check list providing "NOD" as an option. This correspondence did not mention the June 2013 rating decision, nor express disagreement with such.  

The Veteran was notified in March 2014 that he had one year from the June       2013 rating decision to furnish a notice of disagreement and that his August       2013 correspondence did not appear to be an NOD. He was asked to clarify if        he  intended to file a notice of disagreement or an appeal. He was also notified 
that if he failed to respond within the remainder of his appeal period, unclear communication will not be considered a notice of disagreement.  He did not thereafter indicate that he wished to file a notice of disagreement. In light of the above, the Board does not construe the August 2013 request to reopen as a timely notice of disagreement with the June 2013 rating decision.  

Although additional medical records were submitted within the appeal period of    the June 2013 rating decision, those that pertained to the neuropathy claim were duplicates of records already considered in prior decisions.  As such, they are not new, and the June 2013 denial of service connection for peripheral neuropathy        of the right lower extremity is final. See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond, 659 F.3d 1362; see also Buie,      24 Vet. App. at 251-52.

Regarding the claim for peripheral neuropathy of the right lower extremity, the evidence considered at the time of the June 2013 rating decision included lay statements and post-service treatment records, including duplicate private treatment records which were previously considered in the August 2004 rating decision. The RO declined to reopen the Veteran's claim because the evidence submitted was not new and material as there was no evidence of record showing that the Veteran's current peripheral neuropathy occurred in or was caused by service.  

Evidence added to the record since the August 2004 and June 2013 rating decisions consist of additional treatment records, additional lay statements, and the Veteran's September 2017 videoconference hearing testimony.  Some of this evidence is    new as it was not previously submitted to agency decision makers.  Some of it        is also material, as it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disabilities.  

In this regard, the Veteran testified that he first started to notice problems with his lower extremities in 1953 when he started getting a fungus on his hands and feet.     He stated that at that time, he experienced numbness and tingling to the lower parts   of his body, which has continued on since he separated from service and has actually worsened.  As the threshold to reopen claims is low, the Board finds that new and material evidence has been submitted.  Accordingly, the claims for service connection for peripheral neuropathy of the bilateral lower extremities are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection-Hearing Loss

As an initial matter, the Board notes that service connection for hearing loss was denied in the unappealed June 2013 rating decision.  Service connection was denied because there was no evidence of record showing that the Veteran's current bilateral 
hearing loss occurred in or was caused by service. However, in May 2014, the Veteran submitted an August 2001 medical evaluation of his workers' compensation claim for hearing loss, which included commentary from the clinician that the his noise exposure in operating landing craft in the Korean War Theater may have been a possible contribution to his hearing loss. Such evidence is new and material and was received within the appeal period of the June 2013 rating decision; thus, the June 2013 rating decision was not final with respect to hearing loss claim and such matter will be considered on the merits.  38 C.F.R. § 3.156(b).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested     during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.     Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.       § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. "[W]hen 
audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence      that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present     and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material  
to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that as a boatswain mate during service he was exposed to loud noises from the boat engines and that he was exposed to loud firearms noise and concussive blasts due to working in support of combat operations in Korea, without the use of hearing protection, resulting in his current bilateral hearing loss disability and warranting service connection.

As an initial matter, the Board notes the record reflects the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385. Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the disability is related to service.  Upon review of the record, however, the Board finds that the preponderance of the evidence is against the claim.

The Veteran's service treatment records contain an August 1952 enlistment examination and a July 1956 separation examination at which times hearing         was noted as being 15/15 bilaterally upon whispered voice test.

Following service, treatment records contain a January 1993 VA audiological evaluation which revealed pure tone thresholds of 20, 20, 25, 75, and 70 decibels    in the right ear and 15, 10, 10, 60, and 80 decibels in the left ear at the specified frequencies.  Speech recognition scores were 92 percent the right ear and 88   percent in the left. Per a May 1999 worker's compensation claim for hearing loss, audiological testing revealed pure tone thresholds of 25, 25, 30, 80, and 75 decibels in the right ear and 30, 25, 30, 80, and 90 decibels in the left ear at the specified frequencies.  The physician noted that the Veteran reported a gradual onset of hearing loss over the past 15-plus years.  Further, the physician noted that the Veteran's employment history included 25 years as a heavy equipment mechanic with exposure to chain saw noise, diesel noise, chipping hammer, air impact wrenches, etc., and that the Veteran also worked as a for four years with exposure   to significant engine noise.  It was noted that the Veteran wore hearing protection   in the form of ear plugs off and on when necessary since 1980.  The physician diagnosed the Veteran with sensorineural hearing loss due to work- related      hearing loss and presbycusis (age-related hearing loss).

In a January 2001 statement pertaining to the workers' compensation claim, the Veteran's former supervisor submitted a letter attesting that the Veteran worked on    a variety of equipment such as snow cats, hydro cranes, trailers (light and heavy duty), and forklifts.  He stated that the location at which the Veteran worked had normal sound levels of equipment being started and run inside, hammering with hammers, grinding with grinders, etc., and that the noise levels could be high and bothersome for short time periods, one to two hours, but seldom all day (8 hours).  During those times, the supervisor stated, hearing protection was provided and encouraged to be used.  The supervisor stated that he could not specify what the    noise level in decibels was in the location where the Veteran worked, but he could    say that until this time (January 2001), he had not had a workers' compensation claim by anyone except    the Veteran for loss of hearing.  He also noted that the Veteran had been gone from the company for approximately 13 years.

In August 2001, in connection with the Veteran's workers' compensation claim, the otolaryngologist noted that the Veteran worked for the company from 1970 to 1988 as a heavy equipment mechanic and worked in the shops.  It was also noted that this exposed him to the noise impact of wrenches, engines running, and equipment used by other individuals.  Since retiring from the company, the Veteran stated he has worked part time on heavy equipment for various companies and indicated that      he used ear plugs for noise protection "sometimes," because in order to repair equipment, he had to hear the sound of an engine running and therefore, could     not wear the protection most of the time.  Moreover, the Veteran stated that he    had noticed hearing loss since about 1985.  It was also noted that the Veteran   served in the military as a boatswain mate and ran a landing craft, had done       some deer hunting a few times in his youth, and occasionally operates a chain     saw.  

The otolaryngologist confirmed that the configuration of the hearing test was quite suggestive that noise has been a prominent factor; however, he also noted that there was evidence that presbycusis was another factor causing the Veteran's higher-level hearing loss.  On the otolaryngologist's outline for otologic evaluation, he remarked that the hearing loss seen is due to noise exposure encountered at the Veteran's Federal civilian employment.  As to whether the employee's noise exposure related to his hearing loss, the otolaryngologist stated that the type of noise to which the Veteran was exposed certainly is of the type that can cause this type of hearing loss.  The physician noted that his medical condition would not add to the total hearing loss and he may have had some effect from his navy experience in operating landing craft in the Korean War Theater.  In addition, the otolaryngologist stated    he shot guns only briefly in his youth, but this would probably not be a significant factor in his overall hearing loss.  Notably, the otolaryngologist stated that he did not have hearing tests to show the Veteran's hearing at the time he went to work    for the company in 1970, to know if he had hearing loss from prior employment      or military experience.  

The Veteran underwent a VA examination in November 2012. At that time, audiology testing revealed pure tone thresholds of 25, 25, 55, 95, and 90 decibels in the right     ear and 30, 25, 50, 100, and 100 decibels in the left ear at the specified frequencies.  Speech recognition scores were 94 percent the right ear and 80 percent in the left.  The examiner noted that the Veteran reported hearing loss since his exit from service; however, he provided copies of a hearing report from 1999 (when filing for worker's compensation) that reported onset of hearing loss in the mid-1980s.  The 2012 examiner noted that there was some discrepancy in reported onset dates of hearing loss as he reported hearing loss since immediately after leaving service in the 1950s during the 2012 VA examination, but reported that he did not mention hearing loss    to a doctor or have his hearing checked until employment tests in the 1980s.  The examiner noted that hearing aids were first obtained in the 1990s, over 40 years    after separation from service. Additionally, the examiner remarked that a worker's compensation report from 1999 reports an onset of hearing loss in the 1980s, with significant occupational noise exposure.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  As her reasoning, the audiologist explained that hearing loss has a high frequency slope, but there is no noise notch present.  The audiologist stated that occupational noise exposure and presbycusis could not be ruled out as major contributing factors   in the Veteran's current hearing loss.

During his 2017 videoconference hearing, the Veteran testified that he noticed he had hearing loss as soon as he left the service which has continued since that time.  His wife also testified that she and the Veteran were married in 1959 and during that time, she noticed he was very hard at hearing because she had to repeat things over and over to him.  She also stated that he has always had problems with hearing since she had known him and that they have been married almost 58 years.

As to the allegations that the Veteran suffered from hearing loss as soon as he separated from service, the Board does not find such assertion to be persuasive.   The Board notes that the Veteran made no mention of hearing problems on his initial application for benefits in April 1961. Although the Veteran's wife testified that she first noticed his hearing problems in 1959, such is still three years after      his separation from service. In addition, private treatment records from 1991 and    1992 were negative for complaints concerning any hearing loss. The first sign         of hearing loss was not until 1993, as VA audiological testing revealed hearing     loss in accordance with 38 C.F.R. § 3.385, approximately 35 years after service. However, thereafter, the evidence suggests the condition was associated with occupational noise exposure and presbycusis as noted by the 1999 and 2001 physicians in connection with the Veteran's worker's compensation claim for hearing loss against his former employer.  Indeed, as reported during his hearing    test evaluation in connection with his worker's compensation claim, the Veteran noticed his hearing loss start to occur around 1985, nearly 30 years after separation from service.  

In sum, the earliest medical evidence of hearing loss was not until 1993, which the Veteran conceded as starting in 1985, with the evidence suggesting that the hearing 
loss was related to factors other than the Veteran's service. Accordingly, the Veteran's current contention of suffering from hearing loss at the time he separated from service and continuing since that time is simply not persuasive  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In this case, the Board finds the opinion of the VA examiner to be the most probative medical opinion concerning whether the Veteran's current hearing loss is related to service.  The opinion was provided following examination of the Veteran and review of the claims file, and provides a rationale for the conclusion reached.  While an August 2001 medical evaluation of his workers' compensation claim for hearing      loss included commentary from the physician that the Veteran "may have had some effect from his navy experience in operating landing craft in the Korean War theater" such opinion is speculative in nature and is little, if any, probative weight.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement   that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Moreover, that physician concluded that the Veteran's hearing loss was in part or all due to his civilian Federal employment.  

While the Veteran and his wife believe that his hearing loss is related to service, as lay persons, they have not shown that they have specialized training sufficient to 
render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are     not matters capable of lay observation, and require medical expertise to determine. Accordingly, their opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence. 

In sum, the preponderance of the competent and credible evidence is against a finding that the Veteran had hearing loss in service or for many years thereafter,   and the most probative evidence suggests the Veteran's current hearing loss is not otherwise related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

Reopening the claims for service connection or peripheral neuropathy of the lower extremities does not end the inquiry.  Consideration of the claim on the merits is necessary.  However, the Board finds that additional development is necessary.  

In this regard, the Veteran has stated that his peripheral neuropathy of the bilateral lower extremities is related to the treatment he received for his service-connected dermatophytosis of the feet.  He has also submitted a statement that his peripheral neuropathy is related to exposure to cold weather while serving in Korea when he was attached to APA 127 dropping off Marines on the beach.  VA examination in November 2002 shows a diagnosis of peripheral neuropathy most likely secondary 
to grenz ray treatment received for dermatitis sustained while in the military. However, an addendum in December 2002 notes that nerve conduction study was performed    and there was no evidence of peripheral polyneuropathy. The physician noted that        a recent review article on the effects of radiation to nerve makes no mention of peripheral polyneuropathy as a complication of radiation therapy.  

Upon VA examination in July 2004, the examiner stated that the Veteran has peripheral neuropathy, the cause of which is unknown. The examiner stated that despite having a normal nerve conduction study in 2002, she believes the Veteran does have peripheral neuropathy but could not comment any further as to whether his peripheral neuropathy was caused by the treatment he had to the feet because she was unclear as to the exact type of treatment he had to his feet. Moreover, she stated that grenz ray treatment may be a mild form of radiation treatment; however, she did not believe this was used to treat fungal infections.  Thus, she could not comment on whether his peripheral neuropathy was secondary to his treatment      for skin diseases until his Oregon Health Sciences University records have been reviewed as further comments would be speculation. Given that the 2004 examiner was unable to provide an opinion without resort to mere speculation, the Board finds that an additional VA examination would be helpful in adjudicating the Veteran's claim.  


In addition, as the Veteran testified that he last sought VA treatment for his peripheral neuropathy in June 2017 and the latest VA treatment records contained in the claims file are dated June 2015, updated treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA treatment records for the Veteran dated since June 2015. If no records exist, the Veteran and his representative should be so notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA peripheral nerve examination. All necessary tests should be performed and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide 
an opinion as to whether the Veteran's claimed peripheral neuropathy of the bilateral lower extremities is at least as likely as not (50 percent probability or greater) related to service.  Please explain why or why not.  In forming the opinion, the examiner should address the Veteran's contentions that his peripheral neuropathy is related to       cold weather exposure while in service and that he first started to notice problems with his lower extremities in      1953 when he started getting a fungus on his hands and       feet.  

If not related to service, is the Veteran's claimed peripheral neuropathy of the bilateral lower extremities at least as likely as not (50 percent probability or greater) caused by the reported grenz ray treatment for his service-connected residual dermatophytosis of the feet and hands.  Please explain why or why not.  

If not caused by his service-connected residual dermatophytosis of the feet and hands, the examiner should provide an opinion as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities is at least as likely as not (a 50 percent or greater probability) worsened beyond normal progression by the Veteran's grenz ray treatment for service-connected dermatophytosis of the feet.  If so, the examiner should attempt to quantify the degree of worsening beyond     the baseline level of the skin disability.  

The examiner should explain the reasoning for all conclusions reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity          to respond thereto.  The case should then be returned     to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


